Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                 October 03, 2014

The Court of Appeals hereby passes the following order:

A15A0197. NAM JU TUNCEL v. LEVENT TUNCEL.

      Nam Ju Tuncel, defendant in the divorce action below, seeks direct appeal of
the trial court’s August 5, 2014 order denying her motion to dismiss the divorce
action.1 We lack jurisdiction.
      It is clear from the trial court’s order that the case remains pending below, and
no final judgment has been entered. Therefore, the order that Tuncel wishes to appeal
is interlocutory in nature. See Scruggs v. Ga. Dept. of Human Resources, 261 Ga.
587, 589 (1) (408 SE2d 103) (1991). A party seeking appellate review from an
interlocutory order must follow the interlocutory application procedure set forth in
OCGA § 5-6-34 (b), which includes obtaining a certificate of immediate review from
the trial court.2 See Bailey v. Bailey, 266 Ga. 832, 833 (471 SE2d 213) (1996).
Tuncel’s failure to comply with the interlocutory appeal procedures deprives us of
jurisdiction over this direct appeal, which is hereby DISMISSED.




      1
       Because the challenged order is interlocutory, this appeal does not fall within
the Supreme Court’s jurisdiction over divorce and alimony cases. See Egeland v.
Egeland, 279 Ga. 565 (619 SE2d 596) (2005).
      2
        Tuncel filed an application for interlocutory appeal, but we dismissed her
application because no certificate of immediate review was issued in the case. See
Tuncel v. Tuncel, A15I0006 (dismissed on Sept. 15, 2014).
Court of Appeals of the State of Georgia
                                     10/03/2014
       Clerk’s Office, Atlanta,____________________
       I certify that the above is a true extract from
the minutes of the Court of Appeals of Georgia.
       Witness my signature and the seal of said court
hereto affixed the day and year last above written.


                                                , Clerk.